Citation Nr: 1616463	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-04 754	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C prior to December 3, 2009, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for hepatitis C and assigned a noncompensable rating prior to December 3, 2009, and a 10 percent rating thereafter.

In February 2016, Veteran's representative submitted a brief to the Board addressing the issues of increased ratings for peripheral neuropathy in the bilateral lower extremities.  In the March 2016 letter withdrawing the claim for an increased rating for hepatitis C, the Veteran's representative clarified that he understood the issues of increased ratings for peripheral neuropathy in the bilateral lower extremities to still be on appeal.  The RO initially addressed the matter in a March 2010 decision. The Veteran filed a timely notice of disagreement in March 2011. Thereafter, VA issued a statement of the case (SOC) on March 26, 2013.  However, the record does not include a timely Form 9 Substantive Appeal, or sufficient substitute (received within 60 days of the March 26, 2013 SOC), or VA Form 8 Certification of Appeal. Therefore, there is no pending appeal for the issues of increased ratings for peripheral neuropathy in the bilateral lower extremities.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1968 to October 1971.

2.  On March 23, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


